
	
		I
		112th CONGRESS
		2d Session
		H. R. 6713
		IN THE HOUSE OF REPRESENTATIVES
		
			December 27, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Security and Accountability For Every Port
		  Act of 2006 to require a feasibility study on meeting the 100 percent
		  requirement to scan containers destined for the United States in order to
		  extend the deadline for such scanning, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ensuring
			 Scanned Containers Arrive in Ports Efficiently Act of 2012.
		2.Feasibility
			 studyParagraph (4) of section
			 232(b) of the Security and Accountability For Every Port Act of 2006 (6 U.S.C.
			 982(b); Public Law 109–347) is amended, in the matter preceding subparagraph
			 (A), by inserting before certifies the following: submits
			 to Congress a feasibility study, including a cost-benefit analysis and an
			 available systems assessment, on meeting the 100 percent requirement to scan
			 containers in accordance with paragraph (1) and.
		
